TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00757-CV



                                 In re Natural Fruit Corporation


                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                             MEMORANDUM OPINION


PER CURIAM

               Relator Natural Fruit Corporation has notified this Court that the real parties in

interest have filed for bankruptcy protection (United States Bankruptcy Court, W.D. Texas, Case

No. 16-11384). See Tex. R. App. P. 8.1. Accordingly, this proceeding is stayed. See 11 U.S.C.

§ 362; Tex. R. App. P. 8.2. Any party may file a motion to reinstate the proceeding if permitted by

federal law or the bankruptcy court. See Tex. R. App. P. 8.3(a). It is the parties’ responsibility to

notify the Court as soon as possible after an event occurs that would allow reinstatement. Id. Failure

to notify this Court of a lift of the automatic stay or the conclusion of the bankruptcy proceeding

will result in the dismissal of the case for want of prosecution. See id. R. 42.3(b).



Before Justices Puryear, Pemberton, and Field

Bankruptcy

Filed: December 7, 2016